DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 and 02/04/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0033923; hereinafter Wang).
Regarding claim 1: 
Wang discloses an electronic apparatus (see Fig. 1), comprising: 
a flexible panel comprising an operating side surface and a non-operating side surface, the operating side surface comprising a touch operating area (see Fig. 4A and paragraph [0039]; the thin glass sheet is a flexible panel; also see Figs. 10A, 12A or 13A; the flexible panel also includes a second glass layer or a base that corresponds to the non-operating side surface); and 
a touch apparatus comprising a plurality of raised units (see Fig. 12A-12C; the mechanical actuators 1200 includes plurality of plungers 1206), ; 
wherein the touch apparatus is configured to form a plurality of raised operating portions corresponding to the plurality of raised units on a surface of the touch operating area (see Figs. 12A-12C and paragraphs [0109]-[0113]).
Regarding claim 2: 
Wang discloses the electronic apparatus according to claim 1, wherein the touch apparatus further comprises a driving structure, which is configured to drive the plurality of raised units to generate displacement at least in a direction perpendicular to the flexible panel, thereby forming the plurality of raised operating portions (see Figs. 12A-12C and paragraph [0111]; “The actuators 1200 may be any suitable type of actuators, including solenoids, hydraulic actuators, pneumatic actuators, lead screws, cams, etc.”). 
Regarding claim 14: 
Wang discloses the electronic apparatus according to claim 2, further comprising a control apparatus (see paragraph [0146]; processing units 1902 correspond to a control apparatus) wherein the control apparatus is configured to control an operational state of the driving structure in accordance with a control signal (see paragraph [0146]).
Regarding claim 15: 
Wang discloses the electronic apparatus according to claim 1, wherein the flexible panel is a flexible display panel or a flexible touch panel (see Fig. 1 and paragraph [0002]). 
Regarding claim 16: 
Wang discloses the electronic apparatus according to claim 1, wherein each of the plurality of raised units comprises a contact switch or a capacitive switch (see paragraph [0057]).
Regarding claim 17: 
Wang discloses an operating method of the electronic apparatus of claim 1. comprising:
driving the plurality of raised units to move toward the flexible panel to cause the raised units to raise the non-operating side surface of the flexible panel, thereby forming the plurality of raised operating portions corresponding to the plurality of raised units on the surface of the touch operating area of the flexible panel (see Fig. 11B and paragraph [0107]; the keys are protruded or extended on the surface) ; or driving the plurality of raised units to move away from the flexible panel to restore the surface of the flexible panel to be flat (see Fig. 11A and paragraph [0107]; the keys are flushed with the remaining portion of the top case).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Westerman (US 7,920,131).
Regarding claim 8: 
Wang discloses all the features in claim 2.  However, Wang does not disclose the electronic apparatus, the driving structure comprises a first substrate, and the plurality of raised units are disposed on the first substrate; the first substrate is configured to drive the raised units to generate the displacement in the direction perpendicular to the flexible panel.
In the same field of endeavor, Westerman discloses an electronic apparatus, wherein the driving structure comprises a first substrate (see Fig. 5; articulating frame 204) and the plurality of raised units are disposed on the first substrate (see Fig. 5; a plurality of key edge rides 206 are formed on the articulating frame 204); the first substrate is configured to drive the raised units to generate the displacement in the direction perpendicular to the flexible panel (see Figs. 5-6 and col. 4, lines 43-61).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic apparatus of Wang such that the driving structure comprises a first substrate, and the plurality of raised units are disposed on the first substrate; the first substrate is configured to drive the raised units to generate the displacement in the direction perpendicular to the flexible panel as taught by Westerman.  The combination would have yielded a predictable result of raising the raised unit simultaneously via the first substrate, thereby simplifying the design.  
Regarding claim 9: 
Wang and Westerman disclose all the features in claim 8.  Wang further discloses the electronic apparatus, wherein the driving structure further comprises a shifting unit and a returning unit (see Fig. 13 or 15 and paragraph [0115]; the actuators is capable of extending and retracting the key), the shifting unit is configured to drive the plurality of raised units to move toward the flexible panel at least in the direction perpendicular to the flexible panel and the returning unit is configured to drive the plurality of raised units to move away from the flexible panel at least in the direction perpendicular to the flexible panel (see Figs. 13 and 15; also see paragraph [0124]).
Regarding claim 11: 
Wang and Westerman disclose all the features in claim 9.  Westerman further discloses the electronic apparatus, wherein the driving structure further comprises a second flame disposed between the first substrate and the flexible panel (see Fig. 8; the circuit board 302 corresponds to a second frame) and the second frame has a plurality of openings that coincide with the plurality of raised units to allow the plurality of raised units to protrude from the plurality of openings (see Fig. 8A-8B and col. 5, line 60 to col. 6, line 13). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic apparatus of Wang such that the driving structure further comprises a second flame disposed between the first substrate and the flexible panel, and the second frame has a plurality of openings that coincide with the plurality of raised units to allow the plurality of raised units to protrude from the plurality of openings as taught by Westerman.  The combination would have yielded a predictable result of raising the raised unit simultaneously via the first substrate and through the second frame, thereby simplifying the design.  
Allowable Subject Matter
Claim 3-7, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests the electronic apparatus according to claim 2, wherein the driving structure comprises a plurality of rotating shafts, the plurality of raised units are disposed on the plurality of rotating shafts, and the plurality of rotating shafts are configured to drive the plurality of raised units to generate the displacement in the direction perpendicular to the flexible panel.
Claims 4-7 depend from claim 3. 
In regards to claim 10, none of the reference of record alone or in combination discloses or suggests the electronic apparatus according to claim 9, wherein the shifting unit comprises a first magnet and a second magnet, and the first magnet is disposed between the adjacent raised units on the first substrate; and the second magnet is disposed at a position corresponding to the first magnet on the surface of the non-operating side surface of the flexible panel; and the returning unit comprises a spring disposed between the first substrate and the flexible panel.
In regards to claim 12, none of the reference of record alone or in combination discloses or suggests the electronic apparatus according to claim 11, wherein the shifting unit comprises a first magnet and a second magnet, the first magnet is disposed between the adjacent raised units on the first substrate; the second magnet is disposed at the position corresponding to the first magnet on the surface of the second frame facing the plurality of raised units; and the returning unit comprises a spring disposed between the first substrate and the second frame.
In regards to claim 13, none of the reference of record alone or in combination discloses or suggests the electronic apparatus according to claim 8, wherein the driving structure further comprises a second connecting rod and a plurality of cam structures disposed on the second connecting rod; and the cam structures are configured to act on the first substrate to drive the first substrate to generate the displacement in the direction perpendicular to the flexible panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendren et al. (US 2020/0004337) discloses a laptop computing device with discrete haptic regions. 
Romera Jolliff et al. (US 2011/0304550) teaches a auto-morphicng adaptive user interface device with retractable buttons. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625